Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rotker, J.), rendered October 16, 2003, convicting him of promoting prison contraband in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish beyond a reasonable doubt the defendant’s guilt of promoting prison contraband in the first degree (see Penal Law § 205.25 [2]). Furthermore, resolution of issues of credibility is primarily a matter to be determined by the trier of fact, who saw and heard the witnesses, and his or her determination should be afforded great deference on appeal (see People v Romero, 7 NY3d 633, 644-645 [2006]; People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d at 633). Miller, J.P., Ritter, Covello and McCarthy, JJ., concur.